Name: Commission Regulation (EEC) No 1059/93 of 30 April 1993 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 93 Official Journal of the European Communities No L 108/81 COMMISSION REGULATION (EEC) No 1059/93 of 30 April 1993 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 397 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 108/82 Official Journal of the European Communities 1 . 5. 93 ANNEX LOT A 1 . Operation No (') : 1530/92 2. Programme : 1992 3 . Recipient (2) : FÃ ©dÃ ©ration Internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC) dÃ ©partement approvisionnements et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 ; (tel (41-22)730 42 22 ; telefax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : The Guyana Red Cross Society, Eve Leary, PO Box 10524, George ­ town-Guyana ; (tel.: 65174 ; fax : 66523 ; telex FERNA 2226 GY 'For Guayna Red Cross') 5. Place or country of destination (*) : Guyana 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (*) (8) : See OJ No C 114, 29. 4. 1991 , p. 1 (I.B.1 ) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10 . Packaging and marking (10) (") : See OJ No C 114, 29. 4. 1991 , p. 1 (I.B.2, IA.2.3, I.B.3) Markings in English Supplementary markings : 'IFRC-Georgetown 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Georgetown 16. Address of the warehouse and, if appropriate, port of landing : Red Cross warehouse  George ­ town (Eve Learly) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 6 . 1993 18 . Deadline for the supply : 30 . 7. 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1.6. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 6  4. 7. 1993 (c) deadline for the supply : 13. 8 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 6. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18. 7. 1993 (c) deadline for the supply : 27. 8 . 1993 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 4. 1993, fixed by Commission Regulation (EEC) No 885/93 (OJ No L 92, 16. 4. 1993, p. 28) 1 . 5. 93 Official Journal of the European Communities No L 108/83 LOT B 1 . Operation No ('): 1531 /92 2. Programme : 1992 3. Recipient (2) : FÃ ©dÃ ©ration internationale des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), DÃ ©partement approvisionnements et logistique, Case postale 372, CH-1211 GenÃ ¨ve 19 (tel (41-22) 730 42 22 ; fax 733 03 95 ; telex 412133 LRC CH) 4. Representative of the recipient : Cruz Roja HondureÃ ±a, 7a Calle, entre la y 2a, Avenidas ­ Comayaguela, DC, Honduras, Centroamerica (tel. (22) 8876/4628, fax 22-38 01 85 ; telex 1437 CRUZ R HO) 5. Place or country of destination (*) : Honduras 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) Q (8) : See OJ No C 114, 29. 4. 1991 , p. 1 (under IJB.l ) 8 . Total quantity : 100 tonnes 9. Number of lots : one 10. Packaging and marking (9) (") : 25 kg OJ No C 114, 29. 4. 1991 , p. 1 (under IA2.3, I.B.2 and I.B.3) Markings in Spanish ; supplementary markings : 'IFRC-Puerto Cortes 11 . Method of mobilization of product : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Puerto Cortes 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 6. 1993 18. Deadline for the supply : 30. 7. 1993 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) 17. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 6. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 6  4. 7. 1993 (c) deadline for the supply : 13. 8 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 6 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 7. 1993 (c) deadline for the supply : 27. 8 . 1993 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles (telex 22037 AGREC B/25670 AGREC B ; telefax (32 2) 296 20 05/295 01 32/296 10 97/295 01 30/296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28. 4. 1993, fixed by Commission Regulation (EEC) No 885/93 (OJ No L 92, 16. 4. 1993, p. 28) No L 108/84 Official Journal of the European Communities 1 . 5. 93 LOT C 1 . Operation No ('): 1579/92 2. Programme : 1990 3. Recipient (2) : Honduras 4. Representative of the recipient : Ambassade du Honduras, av. des Gallois, 3, B-1040 Bruxelles (tel . 734 00 00) Honduras : SECPLAN (SecretarÃ ­a de PlanificaciÃ ³n, CoordinaciÃ ³n y Presupuesto), Sr. Orlando Funez Cruz, Edificio Bonadesa, Comayaguela, Apartado Postal 1327 (fax (504)38 17 17) 5 . Place or country of destination (*) : Honduras 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) (8) : See OJ No C 114, 29 . 4. 1991 , p. 1 (I.B.I ) 8 . Total quantity : 247 tonnes 9. Number of lots : one 10. Packaging and marking (10)(u) : See OJ No C 114, 29 . 4. 1991 , p . 1 (I.B.2, IA.2.3, I.B.3) Markings in Spanish 1 1 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Cia Almacenadora (COALSA), BÃ ºfalo, Villanueva Km. 8, San Pedro de Sula (Sr. Douglas Ramirez tel. (504) 53 18 88) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  20. 6 . 1993 18 . Deadline for the supply : 30 . 7. 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17. 5. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 1 . 6. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 6  4. 7. 1993 (c) deadline for the supply : 13. 8 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 6 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18. 7. 1993 (c) deadline for the supply : 27. 8 . 1993 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 4. 1993, fixed by Commission Regulation (EEC) No 885/93 (OJ No L 92, 16. 4. 1993, p. 28) 1 . 5 . 93 Official Journal of the European Communities No L 108/85 Notes : (') The operation should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 8 . to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387, 31 . 12. 1992, p. 17) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33 . (Lots B and C : See Costa Rica). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  lots B and C : veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. 0 The shipping documents must be authenticates by the diplomatic representative in the exporting country. (8) Documents ans certificates in English (lot A) and in Spanish (lots B and C). f) The bags shall be stacked, maximum 40, on wooden pallets (made of pine, fir, or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non reversible, with wings,  a top deck consisting of a minimum of seven planks,  a bottom deck consisting of three planks (width : 100 mm ; thickness : 22 mm),  three bearers (width : 100 mm ; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. The palletized bags shall be covered by a shrink film of a thickness of at least 1 50 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. The bags are further protected by board or wood placed between the bags and the straps. (10) The bags must be placed in 20-foot containers . The free holding period for containers must be at least ' 1 5 days. (") Notwithstanding OJ No C 114, point I. A(3)(c) is replaced by the following : 'the words "European Community"'.